******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          LANCE WARGO v. COMMISSIONER
                 OF CORRECTION
                    (SC 19231)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
         Argued March 18—officially released April 14, 2015

  Christopher Duby, assigned counsel, with whom, on
the brief, was Freesia Singngam, assigned counsel, for
the appellant (petitioner).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Matthew Gedansky,
state’s attorney, and Erika Brookman, assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, Lance Wargo, was con-
victed of, inter alia, murder and arson in connection
with the death of his wife as the result of a fire at their
house. See State v. Wargo, 255 Conn. 113, 763 A.2d 1
(2000). The petitioner brought this habeas action claim-
ing that his trial attorney rendered ineffective assistance
due to a conflict of interest that arose when the attorney
represented the petitioner in both a fire damage claim
against his homeowner’s insurance carrier and at his
criminal trial. The habeas court determined that there
was no legal authority supporting the petitioner’s posi-
tion that the claimed conflict of interest adversely
affected his trial attorney’s performance by causing the
attorney to refrain from filing a motion to suppress on
the ground of the attorney’s own unethical conduct.
Therefore, the habeas court rendered judgment denying
the petition for a writ of habeas corpus. The Appellate
Court affirmed the habeas court’s judgment, concluding
that the habeas court properly found that the petition-
er’s trial attorney had advised him regarding the risks
in cooperating with the insurance carrier’s investiga-
tion, but that the petitioner was adamant in pursuing
his insurance proceeds claim and maintaining his inno-
cence. Wargo v. Commissioner of Correction, 144
Conn. App. 695, 704, 73 A.3d 821 (2013). It also con-
cluded that the habeas court had properly determined
that, regardless of whether the petitioner’s trial attorney
had a conflict, his failure to file a motion to suppress did
not constitute ineffective assistance of counsel because
there was no legal authority for the ground suggested
by the petitioner. Id., 705. Thereafter, we granted the
petitioner’s petition for certification to appeal limited
to the following issue: ‘‘Did the Appellate Court properly
affirm the judgment of the habeas court rejecting the
petitioner’s claim that he was entitled to a writ of habeas
corpus with respect to his conviction of murder and
arson because the attorney in his criminal case was
burdened by a conflict of interest arising out of his
representation of the petitioner on a contingency fee
basis in connection with his claim against his insurance
company for payment for the losses he sustained as a
result of the same fire that formed the basis of the arson
charge?’’ Wargo v. Commissioner of Correction, 310
Conn. 944, 80 A.3d 908 (2013).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
  The appeal is dismissed.